U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013 o Transition Report under Section 13 or 15(d) of the Exchange Act For the Transition Period from to Commission File Number: 0-52905 INTERNATIONAL INDUSTRIAL ENTERPRISES, INC. (Exact Name of Registrant as Specified in its Charter) NEVADA 26-0091556 (State of other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 4116 Antique Sterling Ct. Las Vegas, NV (Address of principal executive offices) (Zip Code) Registrant's Phone: (702) 255-4170 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o . Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No o As of April 9 2013, the issuer had 2,500,000 shares of common stock issued and outstanding. INTERNATIONAL INDUSTRIAL ENTERPRISES, INC. FORM 10-Q TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1.
